DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
 Claims 1, 8, 19, 21-23, 25-29, 31, 32, 34, 38, 41, 44, 46-53, 55-57 are pending, of which Claims 8, 19, 25-26, 28-29, 32, 34, 38, 41, 44, 46, 51-53, 55-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1, 21-23, 27, 31, 47-50, 57 are under current examination. 
Amendment and IDS necessitated new claim rejection as set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 21-23, 27, 31, 48-50, 57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  See MPEP 2143. The MPEP states that the purpose of the written description requirement is to the ensure that the inventor had possession, as of the filling date of the application, of the specific subject matter claimed by him. Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.
Claims 1-2, 21-23, 27, 31, 48-50, 57 are directed to a compound of Formula:
 A-Linker-drug, 
wherein A is defined by a functional definition as well as by chemical structures with functional definitions electron withdrawing, electron donating groups etc.; linker can be a bond or defined by generic formulae (3)-(7); Drug is again defined by a functional definition and derivatives thereof
Thus, claims 1, 21-23, 27, 31, 48-50, 57 are drawn to millions of compounds, having any A with functional definition as well as by chemical structures with functional definitions electron withdrawing, electron donating groups etc.; linker defined by genus 3-7 and drug defined by functional definitions and derivatives thereof, each moiety very different structurally from another, are attached.
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter claimed by him. The applicants have broadly claimed a compound of formula (1). The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species in examples that encompass the genus. (MPEP § 2163). A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004) (The patent at issue claimed a method of selectively inhibiting PGHS-2 activity by administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product, however the patent did not disclose any compounds that can be used in the claimed methods. While there was a description of assays for screening compounds to identify those that inhibit the expression or activity of the PGHS-2 gene product, there was no disclosure of which peptides, polynucleotides, and small organic molecules selectively inhibit PGHS-2. The court held that "[w]ithout such disclosure, the claimed methods cannot be said to have been described."). If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a genus described in functional terms was not supported by the specification’s disclosure of species that were not representative of the entire genus. Functional language at the point of novelty, as herein employed by applicants, is admonished in University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (CAFC, 1997) at 1406: stating this usage does “little more than outline goal appellants hope the recited invention achieves and the problems the invention will hopefully ameliorate”. The CAFC further clearly states that “[A] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials” at 1405 (emphasis added), and that “It does not define any structural features commonly possessed by members of the genus that distinguish from others. One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.  A definition by function, as we have previously indicated, does not suffice to define the genus…” at 1406 (emphases added). Thus, it is unquestionable that claims 1, 21-23, 27, 31, 48-50, 57 are broad and generic, with respect to all possible compounds encompassed by claim 1. There is a very large number of structural variations encompassed by formula (I). The claims lack in written description because the specification lacks sufficient variety of species to reflect this variance in the genus. 
The specification provides guidance to a limited number of compounds, 9 compounds, embraced by claim 47 Vs millions of compounds embraced by the instant claims. 
The specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims.
There are millions of combinations of elements A, linker and drug, embraced by claim 1. Considering the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of claims 1, 21-23, 27, 31, 48-50, 57.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 21-23, 27, 31, 48-50, 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 21-23, 27, 31, 48-50, 57 are indefinite as claim 1 recites “A is an acidic group ---7.5” and then recites “A is selected from the group consisting of (a)---”. This is because such recitation reflects use of broader and narrower limitation within the same claim, thereby making scope of claims unclear. 
Appropriate correction required.

Since the dependent claims 21-23, 27, 31, 48-50, 57 doesn’t cure the above deficiency, these claims are also indefinite.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 23 is indefinite as the claim recites “the compound is selected from----salvicine –derivatives thereof”. This is because (1) compound of claim 1 or claim 22 does not fall under any of these compounds as these compounds are different from the definition of compound with A-linker-Drug. It appears that the applicant is intending to say the drug; (2) the claim is also indefinite as it is unclear what derivatives of these compound applicant intending to claim, i.e. structure of such derivatives is unclear. For compact prosecution, any compound having even a benzene ring is interpreted as fitting the definition of derivatives thereof, for example, by fragmenting anthracycline. 
Appropriate correction required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 21-23, 27, 31, 48-50 and 57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaltenbach (WO 03/016270 A2; as provided by the applicant on IDS dated 11/23/2021).
Kaltenbach discloses several compounds for treating cancer, which also fit the definition of compound of formula of the instant claims:
A-linker-drug; 

    PNG
    media_image1.png
    354
    688
    media_image1.png
    Greyscale

wherein drug is:

    PNG
    media_image2.png
    333
    393
    media_image2.png
    Greyscale
, i.e. a derivative thereof of an anthracycline---etc. of claim 23 (see 112b rejection as set forth above), A is:



    PNG
    media_image3.png
    306
    845
    media_image3.png
    Greyscale
 One R4 is the drug linked to A through a linker (a covalent bond) and the second R4 is benzene ring (an electron withdrawing group) and a composition comprising the same and one or more compounds (i.e. more than one anticancer compound) or with or without other antitumor drugs and a carrier, formulated for oral, intravenous administration etc. for treating cancer (entire application, especially page 8-16, 24-25, 35, 43 and claims). Further, example 
    PNG
    media_image4.png
    372
    785
    media_image4.png
    Greyscale

Wherein the drug part is naphthalene based, same as in the instant claim 23 (page 43). A is:



    PNG
    media_image3.png
    306
    845
    media_image3.png
    Greyscale
 One R4 is the drug linked to A through a linker (a covalent bond) and the second R4 is benzene ring (an electron withdrawing group) and a composition comprising the same and one or more compounds (i.e. more than one anticancer compound) or with or without other antitumor drugs and a carrier, formulated for oral, intravenous administration etc. for treating cancer (entire application, especially page 8-16, 24-25, 35, 43 and claims).
With regard to functional limitations anticancer drug;  active compound with anticancer etc. activity; topoisomerase activity---DNA damaging activity etc.; inhibits protein kinase etc.; - Since the cited prior art teaches compounds as anticancer compounds, fits definition of compounds of the instant claim A-Linker-drug and same compounds as in the instant claims, the compounds of the cited prior art and chemical structure of drug part of the cited prior art is expected to show same properties, i.e. meet functional limitations anticancer drug;  active compound with anticancer etc. activity; topoisomerase activity---DNA damaging activity etc.; inhibits protein kinase etc., absent any evidence to the contrary. 
Although the cited prior art is silent about pKa of A, the cited prior art teaches same A as in the instant claims and therefore expected to have same pKa as in the instant claims. This is because a compound cannot be separated from its physical and chemical properties. Thus, the cited prior art reads on the instant claims.
With regard to limitation of a composition with an instructional material for treating cancer-The cited prior art teaches same composition as in the instant claims along with its use in treating cancer and thus the function of the composition was already known. Although the cited prior art is silent about instructional material, claim 57 as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. Further, there is no new functional relationship exist between the pharmaceutical composition and the instruction material. Since the composition merely serves as a support for printed matter, no functional relationship exists and the printed matter owed no patentable weight." Id. at 850, 117 USPQ2d at 1268. Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864.
Since the cited prior art reads on all the limitations of the instant claims 1, 21-23, 27, 31, 48-50 and 57 these claims are anticipated. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 21-23, 27, 31, 48-50 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbach (WO 03/016270 A2; as provided by the applicant on IDS dated 11/23/2021).
Determining the scope and contents of the prior art
Kaltenbach discloses several compounds for treating cancer, which also fit the definition of compound of formula of the instant claims:
A-linker-drug; 

    PNG
    media_image1.png
    354
    688
    media_image1.png
    Greyscale

wherein drug is:

    PNG
    media_image2.png
    333
    393
    media_image2.png
    Greyscale
, i.e. a derivative thereof of an anthracycline---etc. of claim 23 (see 112b rejection as set forth above), A is :



    PNG
    media_image3.png
    306
    845
    media_image3.png
    Greyscale
 One R4 is the drug linked to A through a linker (a covalent bond) and the second R4 is benzene ring (an electron withdrawing group) and a composition comprising the same and one or more compounds (i.e. more than one anticancer compound) or with or without other antitumor drugs and a carrier, formulated for oral, intravenous administration etc. for treating cancer (entire application, especially page 8-16, 24-25, 35, 43 and claims). Further, example 
    PNG
    media_image4.png
    372
    785
    media_image4.png
    Greyscale

Wherein the drug part is naphthalene based, same as in the instant claim 23 (page 43). A is:



    PNG
    media_image3.png
    306
    845
    media_image3.png
    Greyscale
 One R4 is the drug linked to A through a linker (a covalent bond) and the second R4 is benzene ring (an electron withdrawing group) and a composition comprising the same and one or more compounds (i.e. more than one anticancer compound) or with or without other antitumor drugs and a carrier, formulated for oral, intravenous administration etc. for treating cancer (entire application, especially page 8-16, 24-25, 35, 43 and claims).
With regard to functional limitations anticancer drug;  active compound with anticancer etc. activity; topoisomerase activity---DNA damaging activity etc.; inhibits protein kinase etc.; - Since the cited prior art teaches compounds as anticancer compounds, fits definition of compounds of the instant claim A-Linker-drug and same compounds as in the instant claims, the compounds of the cited prior art and chemical structure of drug part of the cited prior art is expected to show same properties, i.e. meet functional limitations anticancer drug;  active compound with anticancer etc. activity; topoisomerase activity---DNA damaging activity etc.; inhibits protein kinase etc., absent any evidence to the contrary. 
Although the cited prior art is silent about pKa of A, the cited prior art teaches same A as in the instant claims and therefore expected to have same pKa as in the instant claims. This is because a compound cannot be separated from its physical and chemical properties. Thus, the cited prior art reads on the instant claims.
Ascertaining the differences between the prior art and the claims at issue
The cited prior art teaches same composition as in the instant claims along with its use in treating cancer and thus the function of the composition was already known. However, the cited prior art is silent about instructional material.
 
Resolving the level of ordinary skill in the pertinent art
With regard to limitation of a composition with an instructional material for treating cancer-The cited prior art teaches same composition as in the instant claims along with its use in treating cancer and thus the function of the composition was already known. Although the cited prior art is silent about instructional material, claim 57 as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. Further, there is no new functional relationship exist between the pharmaceutical composition and the instruction material. Since the composition merely serves as a support for printed matter, no functional relationship exists and the printed matter owed no patentable weight." Id. at 850, 117 USPQ2d at 1268. Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864.
Based on the above established facts, it appears that the teachings of above cited prior art read applicants’ composition.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have modified the elements as claimed by known methods with no change in their respective functions, and would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Kaltenbach teaches same compound and composition as in the instant claims along with its use in treating cancer.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that the instructional material describing the same function of the composition as taught by the cited prior art may be packaged with the composition and can be made by teachings of the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed composition with a reasonable expectation of success.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 21-23, 27, 31, 47-50, 57 in the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims 1-18, 21-23 of co-pending US application 16/769523. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons: 
The claims of instant application are drawn to a compound and a composition comprising the same and co-pending applications is also drawn to a structurally same compound and a composition comprising the same.	 
The difference of wording, however, does not constitute a patentable distinction, because the compound and the composition is disclosed by the co-pending application. Thus, the difference does not constitute a patentable distinction because the claims in the co-pending application simply fall within the scope of present invention.  For the foregoing reasons, the instantly claimed compound and composition is made obvious.	 
This is provisional obviousness-type double patenting rejection because the conflicting claims have not been patented yet.
Response to Arguments
Applicant’s remarks and amendment, filed on 01/10/2022, have been fully considered but not found persuasive.
Applicant argues that applicant has amended the claims, defined linker and anticancer drug is already known in the art and applicant provided examples of anticancer drugs along with numerous examples of A-linker-drug and therefore satisfy 112a requirement.
This is not found persuasive and the instant claims stand rejected under 112a. Applicant broad definitions of linkers along with substituents in functional terms encompass millions of compounds and the instant specification lacks support of representative species, where these are present actually in the compound A-linker-compound. Further, anticancer drug definition vs what structurally diverse compounds come under that definition are two different things. Importantly, just providing examples of a few anticancer drugs without providing sufficient number of examples where these different classes of compounds are actually linked with A and linker, shows in fact the lack of adequate guidance. A disclosure should contain representative examples (of invention recited in the claim, i.e. A-linker-drug and not just a definition of drug or a couple of examples of drug alone) which provide reasonable assurance to one skilled in the art that ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter claimed by him.  The instant claims are not drawn to anticancer compounds but to A-linker-anticancer and thus giving examples of a couple of anticancer compounds does not satisfy written description requirement under 112a.
With regard to applicant’s argument over 102 and 103. The argument is moot in view of new rejection as set forth above.
Applicant didn’t argue over ODP and therefore the rejection is maintained.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623